ICJ_169_ChagosArchipelago_UNGA_NA_2018-01-17_ORD_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                   LEGAL CONSEQUENCES OF THE SEPARATION
                        OF THE CHAGOS ARCHIPELAGO
                           FROM MAURITIUS IN 1965
                          (REQUEST FOR ADVISORY OPINION)


                              ORDER OF 17 JANUARY 2018




                                   2018
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    EFFETS JURIDIQUES DE LA SÉPARATION
                         DE L’ARCHIPEL DES CHAGOS
                             DE MAURICE EN 1965
                          (REQUÊTE POUR AVIS CONSULTATIF)


                           ORDONNANCE DU 17 JANVIER 2018




3 CIJ1131.indb 1                                             7/05/18 12:35

                                               Official citation :
                                     Legal Consequences of the Separation
                              of the Chagos Archipelago from Mauritius in 1965,
                              Order of 17 January 2018, I.C.J. Reports 2018, p. 7




                                            Mode officiel de citation :
                                        Effets juridiques de la séparation
                                 de l’archipel des Chagos de Maurice en 1965,
                            ordonnance du 17 janvier 2018, C.I.J. Recueil 2018, p. 7




                                                                                1131
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157329-9




3 CIJ1131.indb 2                                                                       7/05/18 12:35

                                                 17 JANUARY 2018

                                                        ORDER




                   LEGAL CONSEQUENCES OF THE SEPARATION
                        OF THE CHAGOS ARCHIPELAGO
                           FROM MAURITIUS IN 1965
                      (REQUEST FOR ADVISORY OPINION)




                    EFFETS JURIDIQUES DE LA SÉPARATION
                         DE L’ARCHIPEL DES CHAGOS
                             DE MAURICE EN 1965
                      (REQUÊTE POUR AVIS CONSULTATIF)




                                                 17 JANVIER 2018

                                                 ORDONNANCE




3 CIJ1131.indb 3                                                   7/05/18 12:35

                                                                                                7




                                  COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2018
                                                                                                        2018
                                                                                                      17 janvier
                                                  17 janvier 2018                                    Rôle général
                                                                                                       no 169

                      EFFETS JURIDIQUES DE LA SÉPARATION
                          DE L’ARCHIPEL DES CHAGOS
                               DE MAURICE EN 1965
                                 (REQUÊTE POUR AVIS CONSULTATIF)




                                                ORDONNANCE


                   Présents : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                               Tomka, Bennouna, Cançado Trindade, Mmes Xue, Donoghue,
                               M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                               Gevorgian, juges ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                     Ainsi composée,
                     Après délibéré en chambre du conseil,
                     Vu l’article 66 du Statut de la Cour et les articles 44, 102 et 105 de son
                   Règlement,
                     Rend l’ordonnance suivante :
                      Considérant que, le 22 juin 2017, l’Assemblée générale des Nations Unies
                   a adopté, à la 88e séance de sa soixante et onzième session, la résolu-
                   tion 71/292, par laquelle elle a décidé, en vertu de l’article 65 du Statut, de
                   demander à la Cour internationale de Justice de donner un avis consulta-
                   tif sur les questions suivantes :
                        a) « Le processus de décolonisation a-t-il été validement mené à bien
                           lorsque Maurice a obtenu son indépendance en 1968, à la suite de
                           la séparation de l’archipel des Chagos de son territoire et au regard
                           du droit international, notamment des obligations évoquées dans

                                                                                                4




3 CIJ1131.indb 7                                                                                            7/05/18 12:35

                                séparation des chagos (ordonnance 17 I 18)                     8

                          les résolutions de l’Assemblée générale 1514 (XV) du 14 décembre
                          1960, 2066 (XX) du 16 décembre 1965, 2232 (XXI) du 20 décembre
                          1966 et 2357 (XXII) du 19 décembre 1967 ? » ;
                       b) « Quelles sont les conséquences en droit international, y compris
                          au regard des obligations évoquées dans les résolutions susmen-
                          tionnées, du maintien de l’archipel des Chagos sous l’administra-
                          tion du Royaume-Uni de Grande-­Bretagne et d’Irlande du Nord,
                          notamment en ce qui concerne l’impossibilité dans laquelle se
                          trouve Maurice d’y mener un programme de réinstallation pour
                          ses nationaux, en particulier ceux d’origine chagossienne ? » ;
                      Considérant que des copies certifiées conformes des versions française
                   et anglaise de la résolution susmentionnée ont été transmises à la Cour
                   sous le couvert d’une lettre du Secrétaire général de l’Organisation des
                   Nations Unies datée du 23 juin 2017 et reçue le 28 juin 2017 ;
                      Considérant que, par lettres en date du 28 juin 2017, le greffier a notifié
                   la requête pour avis consultatif à tous les Etats admis à ester devant la
                   Cour, conformément au paragraphe 1 de l’article 66 du Statut ;
                      Considérant que, par une ordonnance en date du 14 juillet 2017, la
                   Cour a décidé, conformément au paragraphe 2 de l’article 66 de son Sta-
                   tut, que l’Organisation des Nations Unies et ses Etats Membres étaient
                   susceptibles de fournir des renseignements sur la question qui lui était
                   soumise pour avis consultatif, et fixé au 30 janvier 2018 la date d’expira-
                   tion du délai dans lequel des exposés écrits sur la question pourraient lui
                   être présentés et au 16 avril 2018 la date d’expiration du délai dans lequel
                   les Etats ou organisations qui auraient présenté un exposé écrit pour-
                   raient présenter des observations écrites sur les autres exposés écrits ;
                      Considérant que, conformément au paragraphe 2 de l’article 65 du Sta-
                   tut, le Secrétaire général de l’Organisation des Nations Unies a, sous le
                   couvert d’une lettre du conseiller juridique de l’Organisation datée du
                   30 novembre 2017, communiqué à la Cour un dossier de documents pou-
                   vant servir à élucider la question formulée par l’Assemblée générale, qui a
                   été reçu au Greffe le 4 décembre 2017 ;
                      Considérant que, par une lettre datée du 10 janvier 2018 et reçue au
                   Greffe le même jour, le conseiller juridique de l’Union africaine a demandé
                   que cette organisation i) soit autorisée à fournir des renseignements, par
                   écrit et oralement, sur la question soumise à la Cour pour avis consultatif
                   et ii) se voie accorder une prorogation d’un mois du délai dans lequel elle
                   pourrait présenter son exposé écrit,
                      Décide que l’Union africaine, qui est susceptible de fournir des rensei-
                   gnements sur la question soumise à la Cour pour avis consultatif, pourra
                   le faire dans les délais fixés par la Cour ;
                     Proroge jusqu’au 1er mars 2018 le délai dans lequel tous les exposés
                   écrits sur la question pourront être présentés à la Cour conformément au
                   paragraphe 2 de l’article 66 du Statut ;

                                                                                               5




3 CIJ1131.indb 9                                                                                    7/05/18 12:35

                                  séparation des chagos (ordonnance 17 I 18)                     9

                      Proroge jusqu’au 15 mai 2018 le délai dans lequel les Etats ou organi-
                    sations qui auront présenté un exposé écrit pourront présenter des obser-
                    vations écrites sur les autres exposés écrits conformément au paragraphe 4
                    de l’article 66 du Statut ;
                      Réserve la suite de la procédure.
                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le dix-sept janvier deux mille dix-huit.


                                                                            Le président,
                                                                   (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                                                                                                 6




3 CIJ1131.indb 11                                                                                     7/05/18 12:35

